MADISON INVESTMENT ADVISORS, INC. MADISON SCOTTSDALE, LC MADISON ASSET MANAGEMENT, LLC CONCORD ASSET MANAGEMENT, LLC MEMBERS MUTUAL FUND ULTRA SERIES FUND MOSAIC FUNDS MADISON MOSAIC EQUITY INCOME AND TAX-FREE TRUSTS MADISON STRATEGIC SECTOR PREMIUM FUND Code of Ethics Effective July 1, 2009 1. Statement of General Principles. All Advisory Employees have a duty at all times to place the monetary interests of clients and mutual fund shareholders before their own. In the conduct of their own personal securities transactions and financial affairs, Advisory Employees must act in accordance with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of the employee's position of trust and responsibility toward our clients. Advisory Employees must strive to avoid even the appearance of impropriety. Advisory Employees must never take inappropriate advantage of their position and must avoid any situation that might call into question their exercise of fully independent judgment. Finally, you should understand that investment opportunities must be offered first to clients before our firm or ourselves.This Code is designed to implement this principle.1 2.
